Exhibit 10.2

FORM OF

RESTRICTED SHARE AWARD AGREEMENT

REVOLUTION LIGHTING TECHNOLOGIES, INC.

This Restricted Share Award Agreement (the “Agreement”), dated as of the “Award
Date” set forth in the attached Exhibit A, is entered into between Revolution
Lighting Technologies, Inc., a Delaware corporation (the “Company”), and the
individual named in Exhibit A hereto (the “Awardee”).

WHEREAS, the Company desires to provide the Awardee an incentive to participate
in the success and growth of the Company through the opportunity to earn a
proprietary interest in the Company; and

WHEREAS, to give effect to the foregoing intention, the Company desires to grant
the Awardee an award of Restricted Shares of the Company’s common stock, par
value $.001 per share (the “Common Stock”), pursuant to the Revolution Lighting
Technologies, Inc. 2013 Stock Incentive Plan (the “Plan”);

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for good and valuable consideration, the parties hereto agree as follows:

1. Award. The Company hereby awards the Awardee the number of restricted shares
of Common Stock (each a “Restricted Share” and collectively the “Restricted
Shares”) set forth in Exhibit A hereto, subject to the terms and conditions set
forth herein and the provisions of the Plan, the terms of which are incorporated
herein by reference. Capitalized terms used but not otherwise defined in this
Agreement shall have the meanings as set forth in the Plan.

2. Restrictions on Sale or Other Transfer. Each Restricted Share awarded to the
Awardee pursuant to this Agreement shall be subject to acquisition by the
Company and may not be sold, transferred, assigned or pledged or otherwise be
the subject of any disposition during the “Restriction Period” as defined below.
One or more stock certificates representing the Restricted Shares shall be
issued to the Awardee and registered in the Awardee’s name promptly following
the execution of this Agreement. Each Restricted Share shall be held physically
or in book entry form with the Company’s transfer agent until the restrictions
set forth above with respect to such Restricted Share lapse in accordance with
the provisions of Section 3 or until such Restricted Share is forfeited pursuant
to Section 3. Restricted Shares shall be delivered to the Awardee only when and
to the extent that the restrictions set forth in Section 3 with respect to such
Restricted Shares lapse.



--------------------------------------------------------------------------------

3. Restriction Period. The Restricted Shares shall become vested, and the
restrictions applicable to Restricted Shares shall lapse, over a period of [—]
years commencing on the Award Date (such period, the “Restriction Period”), as
follows:

 

Restrictions applicable to the

following Number of Restricted

Shares:

  

Shall lapse on the following date; provided that

the Awardee is in the Continuous Service of the

Company or any of its Subsidiaries on such date:

        

To the extent that the restrictions lapse as to a fractional number of
Restricted Shares on any date, the number shall be rounded to the nearest whole
number.

“Continuous Service” means the absence of any interruption or termination of
service as an employee, director, consultant, advisor or other individual
service provider; provided, however, that periods of absence to the extent
permitted by Company policies due to vacations, holidays, sick days, short term
disability and other approved absences, will not be considered to be an
interruption or termination of service hereunder. Changes in status between
service as an employee, director, consultant, advisor or other individual
service provider to the Company or any of its Subsidiaries will not constitute
an interruption of service.

4. Rights as Shareholder. Except with respect to the restrictions set forth in
Section 2 above, upon the issuance to the Awardee of Restricted Shares
hereunder, the Awardee shall have all the rights of a shareholder of Common
Stock with respect to such Restricted Shares, including the right to vote the
shares and receive all dividends and other distributions paid or made with
respect thereto; provided, however, that such dividends and other distributions
shall be retained by the Company for the Awardee’s account and for delivery to
the Awardee, together with the stock certificate or certificates representing
such Restricted Shares, as and when said restrictions and conditions shall have
been satisfied, expired or lapsed.

5. Forfeiture. Upon cessation of the Awardee’s Continuous Service with the
Company and its Subsidiaries, any Restricted Shares as to which the Restriction
Period has not then lapsed shall (together with any dividends or distributions
paid or declared thereon) be forfeited by Awardee and such Restricted Shares
(together with any dividends or distributions paid or declared thereon) shall
thereupon be transferred to the Company at no cost to the Company.

6. Government Regulations. Notwithstanding anything contained herein to the
contrary, the Company’s obligation hereunder to issue or deliver certificates
evidencing shares of Common Stock shall be subject to the terms of all
applicable laws, rules and regulations and to such approvals by any governmental
agencies or national securities exchanges as may be required.



--------------------------------------------------------------------------------

7. Investment Purpose. The Awardee represents and warrants that unless the
Restricted Shares are registered under the Securities Act of 1933, as amended
(the “Securities Act”), any and all shares of Common Stock acquired by the
Awardee under this Agreement will be acquired for investment for the Awardee’s
own account and not with a view to, for resale in connection with, or with an
intent of participating directly or indirectly in, any distribution of such
shares of Common Stock within the meaning of the Securities Act. The Awardee
agrees not to sell, transfer or otherwise dispose of such shares unless they are
either (1) registered under the Securities Act and all applicable state
securities laws, or (2) exempt from such registration in the opinion of Company
counsel.

8. Securities Law Restrictions. Regardless of whether the offering and sale of
shares of Restricted Shares pursuant to this Agreement and the Plan have been
registered under the Securities Act, or have been registered or qualified under
the securities laws of any state, the Company at its discretion may impose
restrictions upon the sale, pledge or other transfer of such shares of Common
Stock (including the placement of appropriate legends on stock certificates or
the imposition of stop-transfer instructions) if, in the judgment of the
Company, such restrictions are necessary in order to achieve compliance with the
Securities Act or the securities laws of any state or any other law.

9. Lock-Up Agreement. The Awardee hereby agrees that in the event that the
Restriction Period lapses with respect to any of the Restricted Shares at a time
during which any directors or officers of the Company have agreed with one or
more underwriters not to sell securities of the Company, then Awardee shall
enter into an agreement, in form and substance satisfactory to the Company,
pursuant to which the Awardee shall agree to restrictions on transferability of
such Restricted Shares, and any Restricted Shares for which the Restriction
Period may lapse during such time, comparable to the restrictions agreed upon by
such directors or officers of the Company.

10. Withholding Taxes. The Company shall have the right to require the Awardee
to remit to the Company, or to withhold from amounts payable to the Awardee, as
compensation or otherwise, the minimum statutory amount required to satisfy all
federal, state and local income tax withholding requirements and the Awardee’s
share of applicable employment withholding taxes (including, without limitation,
any such income or employment taxes resulting from (i) the expiration of
restrictions set forth hereunder that are applicable to any Restricted Shares or
(ii) an election made by the Awardee under Section 83(b) of the Internal Revenue
Code of 1986, as amended, (the “Code”)).

11. Awardee Representations. The Awardee has reviewed with the Awardee’s own tax
advisors the federal, state, local and foreign tax consequences of the
transactions contemplated by this Agreement. The Awardee is relying solely on
such advisors, and not on any statements or representations of the Company or
any of its agents, if any, made to the Awardee. The Awardee understands that the
Awardee (and not the Company) shall be responsible for the Awardee’s own
liability arising as a result of the transactions contemplated by this
Agreement.



--------------------------------------------------------------------------------

12. Section 83(b) Election. The Awardee hereby acknowledges that the Awardee has
been informed that, with respect to the Restricted Shares, the Awardee may file
an election with the Internal Revenue Service, within 30 days of the execution
of this Agreement, electing pursuant to Section 83(b) of the Code to be taxed
currently on any difference between the purchase price of the Restricted Shares
and their fair market value on the date of purchase. Absent such an election,
taxable income will be measured and recognized by the Awardee at the time or
times at which the forfeiture restrictions on the Restricted Shares lapse. The
Awardee is strongly encouraged to seek the advice of his or her own tax
consultant in connection with the issuance of the Restricted Shares and the
advisability of filing of the election under Section 83(b) of the Code. THE
AWARDEE ACKNOWLEDGES THAT IT IS NOT THE COMPANY’S RESPONSIBILITY, BUT RATHER IS
THE AWARDEE’S SOLE RESPONSIBILITY, TO FILE THE ELECTION UNDER SECTION 83(b)
TIMELY. If the Awardee files an election under Section 83(b) of the Code, the
Awardee shall promptly furnish the Company with a copy of the election.

13. Employment. The Awardee acknowledges and agrees that (i) nothing in this
Agreement or the Plan confers on the Awardee any right to continue an
employment, service or consulting relationship with the Company, nor shall it
affect in any way the Awardee’s right or the Company’s right to terminate the
Awardee’s employment, service, or consulting relationship at any time, with or
without cause, subject to any employment agreement that may have been entered
into by the Company and the Awardee; and (ii) the Company would not have granted
this Award to the Awardee but for these acknowledgements and agreements.

14. Notices. Notices or communications to be made hereunder shall be in writing
and shall be delivered in person, by registered mail, by confirmed facsimile or
by a reputable overnight courier service to the Company at its principal office
or to the Awardee at his or her address contained in the records of the Company.
Alternatively, notices and other communications may be provided in the form and
manner of such electronic means as the Company may permit.

15. Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan and this Award Agreement constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the Awardee
with respect to the subject matter hereof, and may not be modified adversely to
the Awardee’s interest except by means of a writing signed by the Company and
the Awardee. In the event of any conflict between this Agreement and the Plan,
the Plan shall be controlling. This Agreement shall be construed under the laws
of the State of Delaware, without regard to conflict of laws principles.

16. Opportunity for Review. Awardee and the Company agree that this Award is
granted under and governed by the terms and conditions of the Plan and this
Award Agreement. The Awardee has reviewed the Plan and this Award Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
accepting this Award Agreement and fully understands all provisions of the Plan
and this Award



--------------------------------------------------------------------------------

Agreement. The Awardee hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Committee upon any questions relating to
the Plan and this Award Agreement. The Awardee further agrees to notify the
Company upon any change in Awardee’s residence address.

17. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and the Awardee and their respective permitted
successors, assigns, heirs, beneficiaries and representatives.

18. Section 409A Compliance. To the extent that this Agreement and the award of
Restricted Shares hereunder are or become subject to the provisions of
Section 409A of the Code, the Company and the Awardee agree that this Agreement
may be amended or modified by the Company as appropriate to maintain compliance
with the provisions of Section 409A of the Code.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

REVOLUTION LIGHTING TECHNOLOGIES, INC.

By:

 

 

 

Name:

 

Title:

AWARDEE

 

Name:

 



--------------------------------------------------------------------------------

EXHIBIT A

REVOLUTION LIGHTING TECHNOLOGIES, INC.

RESTRICTED SHARE AWARD AGREEMENT

 

(a). Awardee’s Name:                                          
                                                                

 

(b). Awardee’s Social Security Number (last four digits only):
xxx-xx-            

 

(c). Award Date:                                         

 

(d). Number of Restricted Shares Granted:
                                        

Executed By:

Awardee:                             

Company:                           